DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 3, 5 – 8, 10 – 14, 17 – 19 and 21, drawn to a rotary surgical assembly attachable to a driver.
Group II, claim(s) 25 – 30, drawn to a method of manufacturing a rotary surgical assembly.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I and II) lack unity of invention because even though the inventions of these groups require the technical feature of a hollow dome and a spindle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of White et al. (US Pub. 2011/0202060 A1).  White discloses a rotary surgical assembly attachable to a .
During a telephone conversation with Cynthia Barnett on 11/15/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1 – 3, 5 – 8, 10 – 14, 17 – 19 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25 – 30 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pedestal includes a lip having an inner surface which abuts an outer edge of the platform”, in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the border of the substantially circular" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 8, 11 – 13, 17 – 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US Pub. 2011/0202060 A1).
Claim 1, White discloses a rotary surgical assembly attachable to a driver [abstract, Figs. 1 – 9], the assembly comprising: 
a plurality of cutting teeth [80]; 
a hollow dome [12] comprising a pole [at least a portion by 22] having a pole axis [A-A, Fig.5], and 
a cutting surface [at least a portion of 44 and/or a surface portion of the dome 12] on which is provided at least some of said plurality of cutting teeth [80, ¶51], said cutting surface including a curved part [at least a portion by 32 away from the pole 22 and towards the equator 24] and a substantially flat part proximal the pole [at least a portion of a central portion 26 by 22, with the understanding that the term “substantially” is a relative term], the substantially flat part having an aperture extending therethrough [at least one slit 62]; and 
a spindle [14 and at least one of standoff 46]  having a proximal end [by 72] for connection to the driver [¶42, to be connected to reamer shaft] and a distal end [at least a portion of 68 away from 72] including a spindle mounting element [at least a portion by 66], in which a part of the spindle mounting element is secured to an internal surface of the dome beneath the substantially flat part of the cutting surface [Fig.5, ¶47], and in which said spindle mounting element comprises a cutting tooth [at least one of teeth 63, or at least a portion of at least one of 46A and 46B] which extends distally through the aperture in the substantially flat part of the cutting surface to form one of the said plurality of cutting teeth [Figs.1, 5 and 8, ¶40].  
Claims 2 – 3, 7 – 8 and 11 – 13, White discloses the limitations of claim 1, as above, and further, White discloses (claim 2) in which a surface [a surface portion by 74] normal of the substantially flat part of the cutting surface is substantially parallel to the pole axis [being parallel to axis A-A, Fig.5, with the understanding that the term “substantially” is a relative term]; (claim 3) in which the substantially flat part of the cutting surface is substantially circular and is centered on the pole axis [¶40, Fig.7, substantially circular portion of 26 by 22 centered on axis A-A, with the understanding that the term “substantially” is a relative term]; (claim 7) in which the cutting tooth [at least one tooth of 63, at least a portion of 46A or at least a portion of 46B, Figs.3] on the spindle mounting element [Fig.2] extends outwardly from a position at or near the pole axis towards a border of the substantially circular, substantially flat part of the cutting surface [Fig.5, extending outward, in an axial direction, by axis A-A, and laterally towards a border of the portion of 26 by 22]; (claim 8) in which the cutting tooth [at least one tooth of 63, at least a portion of 46A or at least a portion of 46B] has a curved cutting edge [by 65, or by 60] which follows at least part of a curvature of the curved surface of the dome [Fig.5]; (claim 11) in which the curved cutting edge comprises a first cutting area having a first radius of curvature and a second cutting area having a second radius of curvature [the first and second cutting areas are defined by upper and lower portions of surface 65, or by 63 and 64, wherein in both interpretations, the areas have different radii of curvature]; (claim 12) in which the first radius of curvature is smaller than the second radius of curvature [wherein a radius of curvature of the lower portion of surface 65 or 64 is smaller than a radius of curvature of 64]; (claim 13) in which the second cutting area extends outwardly from a position at, or near the pole axis towards the border of the substantially circular, substantially flat part of the cutting surface, and the first cutting area extends outwardly from the second cutting area towards the border of the 
Claims 5 – 6, 17 – 18 and 21, White discloses the limitations of claim 1, as above, and further, White discloses (claim 5) in which the spindle mounting element [at least a portion by 66] comprises a distally located platform having a substantially flat distally facing surface [defined by at least a lower surface portion of 66] on which the cutting tooth is provided [¶44]; (claim 6) in which the aperture extending through the substantially flat part of the cutting surface of the dome is an elongate slot -3-Docket No. DEP6770USPCT1[slit 62, ¶40] and in which the cutting tooth is provided on a pedestal [at least a portion of 54] extending distally from the distally facing surface of the platform [¶44], said pedestal being shaped to form a snug fit within the slot [¶40, slit 62 sized and dimensioned to allow passage of at least a portion of 46 therethrough]; (claim 17) in which the pedestal includes a lip [at least a portion by 56B] having an inner surface [defining a lifted surface portion] which abuts an outer edge of the platform [abuts an upper portion of slot 66]; (claim 18) in which the lip has a radius of curvature that follows a curvature of the border of the substantially circular, substantially flat part of the cutting surface [wherein a radius of curvature of the lip corresponds to a curvature of a border of at least a portion of 26 by 22]; (claim 21) in which the rotary surgical assembly is a grater, such as an acetabular grater [Fig.1 and ¶30].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Pub. 2011/0202060 A1).
Claim 14, White discloses the limitations of claim 11, as above, and further, White discloses wherein the each of the first and second cutting areas has a desired radius of curvature to allow the at least one cutting tooth to pass through the slit of the dome to initiate a cut into the targeted tissue [¶40].
White does not explicitly disclose wherein the first cutting area has a radius of curvature between about 18 mm and about 22 mm and the second cutting area has a radius of curvature between about 24 mm and about 28 mm.
One of ordinary skill in the art would have been motivated before the effective filing date of the current application to construct the first cutting area has a radius of curvature between about 18 mm and about 22 mm and the second cutting area has a radius of curvature between about 24 mm and about 28 mm, in order to provide the rotary assembly with a cutting tooth dimensioned to initiate a desired cut into the targeted tissue [White, ¶40], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 19, White discloses the limitations of claim 18, as above, and further, White discloses wherein the standoff [46] defining the lip [56] is designed and dimensioned to correspond to the platform to provide rigid structural support therebetween [¶44].
White does not explicitly disclose wherein the radius of curvature of the lip is between about 6 mm and about 9 mm.  
One of ordinary skill in the art would have been motivated before the effective filing date of the current application to construct the lip having a radius of curvature between about 6 mm 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775